Citation Nr: 1814903	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  05-38 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) prior to May 13, 2004.

2.  Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder (MDD).

3.  Entitlement to special monthly compensation, based on aid and attendance and/or housebound status.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1973 to August 1993.  See September 2017 VADIR Information report.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the pendency of this claim, the Veteran perfected an appeal regarding the issue of entitlement to special monthly compensation (SMC) based on aid/attendance which was denied in a May 2011 rating decision.  

In October 2008, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 50 percent for MDD.  The issue of entitlement to an effective date earlier than June 8, 2005 for the grant of a TDIU was remanded for additional development.  The Veteran appealed the denial of a higher rating for MDD to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted the parties' joint motion for remand, returning the matter to the Board for action in compliance with the joint motion. 

In March 2011, the Board granted an effective date of May 13, 2004 for the grant of a TDIU.  The Veteran appealed to the Court.  The Board's March 2011 decision also remanded the issue of entitlement to an initial rating for MDD in excess of 50 percent.  While the appeal was in remand status, the RO granted a 70 percent evaluation for MDD, effective March 10, 2004, the date of receipt of the 
Veteran's claim.

In May 2012, the Board denied an evaluation in excess of 70 percent for MDD.  The Veteran appealed to the Court.  In August 2012, the Court granted the parties' joint motion regarding the Veteran's appeal for an effective date earlier than May 13, 2004 for the grant of a TDIU.  The issue was remanded for action consistent with the joint motion.  In February 2013, the Court granted the parties' joint motion regarding the Veteran's appeal for an evaluation in excess of 70 percent for MDD.  The issue was remanded for action consistent with the terms of the joint motion in a September 2013 Board remand.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives as June 2015 correspondence from the Social Security Administration (SSA) identified that the Veteran's records were no longer available, the Veteran was afforded a VA examination in June 2015, and the record was supplemented with an August 2017 extraschedular evaluation decision.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities (including status post stent placement with coronary artery; lumbosacral strain with degenerative disc disease; hemorrhoids; radiculopathy left and right lower extremity with L4-S1 disc; hypertension; bilateral pes planus; and pancreatitis), in combination, rendered him unable to secure and follow a substantially gainful occupation as of March 5, 2001.

2.  The Veteran is not shown, due to his service-connected disabilities, to be blind by VA criteria, bedridden, a patient in a nursing home, confined to his immediate premises, unable to avoid the hazards of his daily environment, or to have functional impairment such that he would be unable to accomplish ordinary daily living activities without assistance. 

3.  At no point during the period on appeal was the Veteran's MDD manifested by symptoms demonstrating total and social occupational impairment.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an earlier effective date for TDIU, have been met.  38 U.S.C. §§ 5110, 5111 (West 2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).
2.  The criteria for an award of special monthly compensation based on the need for regular aid and attendance and/or housebound status have not been met.  38 U.S.C. §§ 1114, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2017).

3.  The criteria for a disability rating for MDD in excess of 70 percent have not been met or approximated at any point during the period on appeal.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2016)).  

With respect to the claim for TDIU, the actions taken herein below are completely favorable.  Regarding the claims for an increased rating for MDD and for SMC, the Veteran has not raised any argument with respect to any issue of notice or assistance.  Moreover, the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, to include SSA records which the agency has indicated were destroyed.   Thus, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), 5103A, or 38 C.F.R. § 3.159.  Therefore, no further discussion of the VCAA is required as this time as the Veteran will not be prejudiced by the Board's adjudication of his claims.  

TDIU Earlier Effective Date

The Veteran is currently in receipt of TDIU effective May 13, 2004.  He is seeking an earlier effective date on an extraschedular basis, claiming that the combined effect of his service-connected disabilities led to his retirement on March 5, 2001, as adjudged by the SSA in their favorable disability ruling.  See May 2002 VA Form 21-8940 ("Pancreas, back heart...last worked full time 3-5-01"); see also January 2002 South Carolina Retirement Systems Notice ("Medical Board has approved your claim for disability retirement"); March 2002 SSA correspondence ("We found that you became disabled...March 5, 2001").

The evidence does not demonstrate, nor does the Veteran contend, that he was rendered unemployable due to his service-connected disabilities prior to March 5, 2001; therefore, the foregoing analysis will consider the period between this date and his current receipt of TDIU from May 13, 2004.  

Applicable Law

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Facts & Analysis

At the time of his March 5, 2001 retirement, the Veteran was awarded service connection for status post stent placement with coronary artery disease ( 30 percent, effective January 30, 2001); lumbosacral strain with degenerative disc disease (10 percent, effective July 14, 1999); hemorrhoids ( non-compensable, effective July 14, 1999); radiculopathy left lower extremity with L4-S1 disc bulge (10 percent, effective July 14, 1999); radiculopathy right lower extremity (10 percent, effective July 14, 1999); hypertension (10 percent, effective September 1, 1993; 20 percent, effective April 14, 1999; 10 percent, effective January 30, 2001); bilateral pes planus (non-compensable, effective July 14, 1999); and, pancreatitis (30 percent, effective July 14, 1999;).  Overall, the Veteran's combined disability rating prior to March 15, 2003, was no more than 70 percent without a single disability rated 40 percent or higher.

Therefore, prior to March 2003, the Veteran did not meet the schedular criteria for a TDIU, see 38 C.F.R. § 4.16 (a), and his claim must be considered under the criteria of 38 C.F.R. § 4.16 (b).

Where the percentage requirements for a TDIU are not met, a total disability may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities. 38 C.F.R. § 4.16 (b).  The Veteran's claim for a TDIU on an extraschedular basis must be submitted to the Director of Compensation Service for initial adjudication.  Id. 

In accordance with the Board's September 2013 remand instructions, the record was supplemented with additional opinions concerning the impact of the Veteran's service-connected disabilities on his employability prior to 2004, and the matter was referred to the Director of Compensation Service for extraschedular consideration.  The June 2015 VA examiner opined that while the Veteran was limited in his ability to function due to his pre-2004 disabilities, they did not render him incapable of working in a sedentary environment.  Thereafter, in an August 2017 extraschedular evaluation decision, the Director denied entitlement to TDIU on an extraschedular basis finding that the medical evidence of record did not warrant unemployability prior to meeting the schedular criteria in March 2003.  

Since the Veteran's claim of entitlement to a TDIU on an extraschedular basis was denied by the Director, the Board may address the merits of the Veteran's claim for an earlier effective date for the grant of a TDIU, to include on an extraschedular basis.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

The Board will not discuss in detail the medical opinions regarding the occupational impairments due to his service-connected disabilities from medical examiners, but the opinions are generally supportive of finding unemployability.  See e.g. December 2003 Medical University of South Carolina ("[Veteran] is permanently and totally disabled due to chronic pancreatitis, arteriosclerotic heart disease and incisional hernia. He is unfit for employment"); May 2004 Internal Medicine Associates ("been a patient since August 2003...has the following problems: 1. CAD with recurrent Anginal symptoms 2. Chronic low back pain with frequent exacerbation 3. Chronic Pancreatitis 4. Hypertension 5. Depression 6. Schizophrenia...Because of his multiple medical problems, I don't believe he can be employed and be productive"); May 2004 South Carolina Heart Center ("multiple cardiac procedures since his heart attack in September 2000. He has had multiple angioplasty procedures performed...has underlying hypercholesteremia and hypertension and a history of pancreatitis...unlikely to be able to maintain employment").

The Board finds that the positive medical opinion evidence substantially outweighs the negative.  Specifically, as discussed in the September 2013 Board remand and prior JMR, the March 2003 VA examination opinion is speculative and of little probative value.  Regarding the June 2015 VA opinion, the examiner agreed that the Veteran's service-connected disabilities would impair his ability to function in anything other than sedentary employment.  The Board assigns this conclusion concerning "sedentary" employment notional probative weight in light of the thorough rebuttal advanced in the March 2016 Vocational Assessment.  The private opinion by the vocational expert is more detailed, particularly with respect to the relevant time periods, and is wholly supportive of the Veteran's claim.  The private expert discussed the effect the Veteran's service-connected disabilities had on his employability, concluding that the combination of his service-connected disabilities rendered the Veteran unemployable.  He provided a detailed discussion of the Veteran's educational and occupational background as well as the effects each of the service-connected disabilities, noting that even in a sedentary environment, the Veteran is "only able to sit for 30 minutes at a time due to pain and would need to lie down due to fatigue and exhaustion."  The vocational expert further explained that while the Veteran's particular food service supervision field may be a skilled subset, it is physically demanding as food service preparation requires "working alongside crew to stock goods, order items," and that "there are no sedentary jobs in the food preparation industry."

In short, the opinions strongly support finding that the Veteran has been unable to obtain and maintain gainful employment due to the combination of his service-connected disabilities as of March 5, 2001.  While the evidence is not so strong as to remove all doubt, reasonable doubt must be resolved in favor of the appellant.  See Gilbert, 1 Vet. App. at 53-56.

SMC

Special monthly compensation at the Housebound rate is payable to a veteran who has a single service-connected disability rated as 100 percent disabling and either (a) has an additional service-connected disability, or disabilities, independently rated as 60 percent disabling, which (i) is/are separate and distinct from the service-connected disability rated as 100 percent disabling and (ii) involve(s) different anatomical or bodily symptoms; or (b) is permanently housebound by reason of a service-connected disability or disabilities.  The latter requirement is met when the veteran is substantially confined to his dwelling and the immediate premises as a direct result of service-connected disabilities, or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout the veteran's lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

For the purposes of a single 100 percent disability, a grant of a TDIU based on a single disability can qualify.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board's decision above grants an earlier effective date of March 5, 2001 for the award of TDIU based on the Veteran's back, pancreas, and cardiovascular issues.  The RO awarded the Veteran a TDIU effective May 13, 2004 based on service-connected disabilities at that time, including the above noted conditions and MDD which was awarded in 2004.  Thus, the record does not reflect that the Veteran is in receipt of a TDIU rating based on a single disability.  See Bradley, 22 Vet. App. at 290-91 (rejecting the veteran's argument that since all his scar and muscle injuries arose out of a single accident-the in-service explosion-these injuries should be treated as a single disability, entitling him to a total rating, and noting that this argument failed to recognize that the direction to treat multiple disabilities as one is specifically applicable only to TDIU ratings and that there was no such direction in section 1114(s) or its implementing regulation).  Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is not for consideration.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

MDD

Service connection for MDD was established by an October 2008 rating decision, at which time an initial 50 percent rating was assigned.  In December 2011, the RO granted an initial increased evaluation of 70 percent for MDD, effective March 10, 2004.  The Veteran seeks a higher rating from the date of his initial award through to the present.  See January 2018 Attorney correspondence.

Applicable Law

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

It is noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V).  

As the Veteran's MDD claim was originally certified to the Board prior to the adoption of the DSM-V, the DSM-IV criteria will also be utilized in the analysis set forth below.  Within the DSM-IV, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While not determinative, a GAF score is relevant as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Facts 

Service medical records show the Veteran complained of depression or excessive worry in a March 1993 report of medical history.  The examiner noted a history of ethanol abuse.  A March 1993 retirement examination revealed a normal clinical psychiatric evaluation.  In correspondence received in January 2002, the Veteran requested entitlement to service connection for a mental disorder, a smoking addiction, and alcoholism.

In a March 2001 VA progress note, the Veteran reported feelings of depression four to five days per week for the past seven months.  He stated that he is irritable, blows up at people for no apparent reason, and that he has increasing stress due to health concerns (heart problems).  He averages about three to four hours per night of sleep.  He reported periods of loss of appetite, and that he forgets to eat or has no desire to eat.  He complained of extreme feelings of anxiety at all times.  His thinking is rigid.  He has a close relationship with his adult children.  He denied present suicidal or homicidal ideation though he admitted he has had thoughts in the past.  Upon examination, the examiner noted he was dressed neatly, with good eye contact, normal kinetics, normal verbalization, and sad and depressed mood.  He was alert and oriented to time, place, person, and situation.  His concentration was poor as was his recent and remote memory.  The diagnosis was depression with a GAF score of 51 and a previously noted GAF score of 55. 

In a subsequent March 2001 VA progress note, the Veteran complained of auditory hallucinations.  The examiner noted that he had intact memory, clear sensorium, and orientation in all four spheres.  His intelligence was average and his judgment and insight were fair. 

A December 2002 VA progress note included a previous medical history with major depressive disorder, single episode, severe with psychotic features. 

VA general medical examination in March 2003 included a diagnosis of schizophrenia, seemingly well controlled.  It was noted the Veteran's claims file was unavailable and that he did not claim to have any continuous mental disability, except for his schizophrenia that was apparently well controlled.  No additional comments or opinions as to etiology as to a psychiatric disorder were provided.  Subsequent VA treatment records noted diagnoses of depression and mood disorder due to general medical condition. 

A September 2003 report noted the Veteran was psychiatrically at baseline. Treatment with continued medication was recommended.

In a September 2003 VA progress note, the Veteran described himself as a "paranoid schizophrenic" and stated he heard voices that tell him to harm himself and others. 

A February 2004 VA progress note indicated the Veteran was followed by the mental health clinic and that he was doing well. 

A March 2004 VA treatment report noted a diagnosis of major depressive disorder with psychotic features/mood disorder due to military related injuries with chronic pain in addition to other medical problems. An examination revealed symptoms including sleep problems, depression with audio/visual hallucinations, and anger. It was noted the Veteran denied suicidal or homicidal ideations. A GAF score of 48 was provided.

In a July 2004 VA nursing note, the nurse found the Veteran well-groomed and alert.  He had deficient in immediate recall and recent memory.  His insight and concentration were fair. He was coherent and able to stay on subject.  He had normal speech and no hallucinations.  He denied thoughts of harming himself or others or property.  He denied a history of abuse of others, attempted self-harm and abuse of patient. 

In a December 2004 VA mental health note, the examiner noted it was medication review for the Veteran with stable MDD with psychotic features/mood disorder due to chronic pains controlled by Citalopram and Olanzapine.  He reported he was worried but less depressed and claims when he takes his medication the depression and hallucinations are under control.  His greater consolation is his strong family support.  The diagnosis was stable MDD with psychotic features, stable mood disorder due to general medical conditions from chronic pain symptoms.  A GAF score of 50 was provided.

In a September 2005 VA medication management note, the examiner noted that psychotropic medications were effective with no side effects.  Upon mental status examination, the examiner found his appearance was adequate, and his speech had limited spontaneity and poverty.  His attitude was guarded and evasive. He had an irritable mood, constructed affect, linear thought process, appropriate thought content, intact short term and long term memory, and good concentration, impulse control, insight, and judgment.  He endorsed hallucinations.  He denied suicidal or homicidal ideation. He was oriented to person, place, time, and situation.  He could abstract think.  His sleep was fragmented and he had poor appetite, fatigued energy, and limited interests.  Depressive and anxiety symptoms were absent.  The diagnosis was MDD with psychotic features, stable mood disorder due to general medical conditions from chronic pain symptoms.  A GAF score was 50 was  assigned.

On VA mental disorders examination in December 2005, the Veteran stated that he often heard voices and saw little green men telling him to hurt himself or others.  He reported that he used to drink to control these symptoms.  A mental status examination revealed he was alert and oriented to personal information and place. Temporal orientation was borderline.  The history provided was sketchy and insight was not demonstrated.  His affect was blunted.  Response latencies were normal and he demonstrated adequate attention, but he was unable to recite the months of the year in reverse order or spell the word "world" forward or backwards.  Spontaneous speech was fluent, grammatical, and free of paraphasis.  A visual naming screen was normal. He was unable to recall a list of three words.  His eye contact was poor. There was no evidence of pressured speech, grandiosity, motor overactivity, restlessness, or disorder in thought process.  The examiner noted Axis I diagnoses of major depressive disorder by history and possible malingering.  It was also noted that the Veteran reported odd symptoms typically not seen in psychiatric patients and that further psychological testing and a review of the claims file were required to complete the assessment.

A January 2006 VA examination report noted the veteran was administered the Minnesota Multiphasic Personality Inventory (MMPI) and the Beck Depression Inventory as a measure of his symptoms.  On the MMPI he reported symptoms that suggested extreme symptomatology with rare combinations of symptoms and unusual hallucinations.  His total score of 21 on the Noah Forensic Assessment of Symptoms test was well above the cut-off score of 4 and was suggestive of an exaggeration of his symptoms. 

A January 2006 addendum report noted that based upon the Veteran's presentation on examination in December 2005 and follow-up testing it was not possible to provide a diagnosis, a GAF score, or an opinion as to functional impairment without relying on mere speculation. It was further noted that the evaluation and testing were consistent with significant symptom exaggeration and that performance raised the question of possible malingering.

In a January 2011 VA progress note, the examiner reported the Veteran was alert and oriented with fair mood, normal speech, organized thoughts, and intact insight and judgment.  He denied suicidal or homicidal ideations and hallucinations.  The diagnosis was depression due to chronic pain and a GAF score of 54 was assigned. 

During a May 2011 VA examination, the Veteran complained of hearing voices in crowds that want him to fight.  He stated he hears them when he drives and while he is sleeping which is disruptive to his sleep.  He complained that he is agitated and moody most of the time and that he has decreased energy and motivation.  He is physically limited due to his medical conditions.  He has been taking medication since 2001 and he feels they are somewhat effective in managing his symptoms. The examiner noted that he has a history of suicidal ideations, though he has never made a plan or attempted to harm himself.  The Veteran reported that he resides with his wife and three children.  He has two daughters and a son with whom he has a distant relationship.  He reported a conflictual relationship with his wife although they have been married for more than 40 years.  Upon mental status examination, the examiner noted he was poorly dressed and groomed.  His speech was somewhat disorganized and his thought process was tangential at times and disorganized as well.  He was alert and oriented time, place, and person.  Insight and judgment were limited.  His ability think abstractly was concrete.  His attention and concentration were poor and his affect was constricted.  His mood was dysphoric.  The diagnosis was depressive disorder with psychotic features.  A GAF score of 42 was assigned. The examiner noted that the Veteran's symptoms have progressed and he is now experiencing a depressive disorder with psychotic features.  He is identified as having occupational and social impartment with deficiencies in most areas such as work, school, family relations, judgment or thinking.  The Veteran is also believed that he would have difficult managing his own funds and should have assistance in managing any funds made available to him.

From December 2011 to April 2012, the Veteran attended VAMC Mental Health therapy group sessions, demonstrating a willingness to engage with the group and "a better quality of life since beginning this therapy.  See April 2012 VA Mental Health Group note.  The Veteran endorsed consistent symptoms including depression, anger, marital strife, auditory hallucinations, fatigue which stabilized with therapy as demonstrated by the improvement of his BDI-II depression.  Id.  

Analysis

The Veteran is seeking entitlement to a 100 percent rating for MDD for the entire period on appeal.

Upon review of all the evidence of record, lay and medical, the Board finds the Veteran's MDD disability did not more nearly approximate the 100 percent rating criteria at any point during the period on appeal.

The February 2013 JMR in this case directed attention to the concern that the Board's prior appellate review of the Veteran's psychiatric disability rating claim did not adequately consider pertinent evidence.  The JMR states that the Board's analysis "appears to be nothing more than a list of whether Appellant has the various symptoms listed in the diagnostic code."  Ratings are assigned according to the manifestation of particular symptoms; however, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In finding that the Veteran's current 70 percent rating is justified, the Board contemplates the Mauheran decision and does not identify the symptoms as a mere exhaustive list, but rather as indicative of the overall complaints associated with the condition throughout the period on appeal.  The Veteran's MDD has been primarily manifested by such symptoms as audio and visual hallucinations; poor memory; suicidal ideation; speech intermittently disorganized; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain hardly any effective relationships outside of his spousal relationship.  

While these symptoms are indeed serious, the record does not contain any medical opinions delineating the MDD as totally debilitating in a social and occupational capacity, as is required for a 100 percent rating.  The Veteran's mental health symptoms range from moderate to severe as identified by the GAF scores throughout the period on appeal and in the opinion statements of his psychiatric examiners.  The Board finds it significant that his more severe symptoms, including hallucinations, have been controlled with medication and respond well to therapy, as identified in his recent attendance of group therapy sessions which resulted in highly positive feedback.  Outside of the self-serving statements of the Veteran's counsel, who is not a medical professional, espousing that the Veteran's symptoms qualify as gross impairment or grossly inappropriate behavior, the overall disability picture does not accord with a 100 percent rating based upon total occupational and social impairment.  In making this determination, the Board identifies the Veteran's reliance on his spouse for support, but also finds that this support has demonstrated a stable relationship for years with his family, he also continues to have social interactions in church, and has demonstrated a willingness to engage with others as seen in his recent therapy sessions. Therefore, the Board finds a rating in excess of 70 percent is not warranted, as the Veteran's disability picture does not demonstrate total impairment due to symptoms in the rating criteria or other symptoms on a par with the level of severity exemplified in those manifestations.  


ORDER

Entitlement to an earlier effective date of March 5, 2001 for the award of TDIU, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to special monthly compensation, based on aid and attendance and/or housebound status, is denied.

Entitlement to an initial disability evaluation in excess of 70 percent for MDD, is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


